Name: Commission Regulation (EC) No 2556/97 of 18 December 1997 on the sale by tender of beef held by certain intervention agencies and intended for processing within the Community and repealing Regulation (EC) No 2116/97
 Type: Regulation
 Subject Matter: animal product;  trade policy;  marketing;  food technology
 Date Published: nan

 19 . 12 . 97 Ien Official Journal of the European Communities L 349/41 COMMISSION REGULATION (EC) No 2556/97 of 18 December 1997 on the sale by tender of beef held by certain intervention agencies and intended for processing within the Community and repealing Regulation (EC) No 2116/97 THE COMMISSION OF THE EUROPEAN COMMUNITIES, whereas Regulation (EC) No 21 16/97 f) should be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2321 /97 (2), and in particular Article 7 (3) thereof, HAS ADOPTED THIS REGULATION: Whereas the application of intervention measures in respect of beef has created stocks in several Member States; whereas, in order to prevent an excessive prolonga ­ tion of storage, part of these stocks should be sold by tender for processing in the Community; Whereas the sale should be made subject to the rules laid down by Commission Regulations (EEC) No 2173/79 (3), as last amended by Regulation (EC) No 2417/95 (4), (EEC) No 3002/92 Q, as last amended by Regulation (EC) No 770/96 (6) and (EEC) No 2182/77 Q, as last amended by Regulation (EC) No 2417/95, subject to certain special exceptions on account of the particular use to which the products in question are to be put; Article 1 1 . The sale shall take place of:  approximately 400 tonnes of bone-in forequarters held by the Portuguese intervention agency;  approximately 1 000 tonnes of bone-in forequarters held by the German intervention agency;  approximately 1 000 tonnes of bone-in forequarters held by the Austrian intervention agency;  approximately 1 000 tonnes of bone-in forequarters held by the Danish intervention agency;  approximately 1 000 tonnes of bone-in forequarters held by the Belgian intervention agency;  approximately 1 000 tonnes of bone-in forequarters held by the French intervention agency;  approximately 1 000 tonnes of bone-in forequarters held by the Italian intervention agency;  approximately 1 000 tonnes of bone-in forequarters held by the Dutch intervention agency;  approximately 1 000 tonnes of bone-in forequarters held by the Spanish intervention agency;  approximately 20 tonnes of bone-in forequarters held by the Swedish intervention agency;  approximately 400 tonnes of bone-in forequarters held by the Irish intervention agency, Whereas, with a view to ensuring a regular and uniform tendering procedure , measures should be taken in addi ­ tion to those laid down in Article 8 ( 1 ) of Regulation (EEC) No 2173/79; Whereas provision should be made for derogations from Article 8 (2) (b) of Regulation (EEC) No 2173/79, in view of the administrative difficulties which application of this point creates in the Member States concerned; Whereas in order to ensure optimum monitoring of the destination of beef from intervention stocks, control measures should be taken , in addition to the measures provided for in Regulation (EEC) No 3002/92, which are based on physical inspection of quantities and qualities; (') OJ L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ L 322, 25 . 11 . 1997, p . 25 . (3) OJ L 251 , 5 . 10 . 1979, p . 12. (*) OJ L 248 , 14. 10 . 1995, p . 39 . 0 OJ L 301 , 17. 10 . 1992, p . 17 . (&lt;) OJ L 104, 27. 4 . 1996, p . 13 . O OJ L 251 , 1 . 10 . 1997, p. 60 .  approximately 2 000 tonnes of boneless beef held by the Irish intervention agency; ( «) OJ L 295, 29 . 10 . 1997, p. 6 . L 349/42 EN Official Journal of the European Communities 19 . 12. 97 Article 3 1 . Member States shall provide the Commission with information concerning the tenders received not later than the third working day following the deadline set for the submission of tenders. 2 . After the tenders received have been examined a minimum selling price shall be set for each product or the sale will not proceed.  approximately 2 000 tonnes of boneless beef held by the Danish intervention agency;  approximately 2 000 tonnes of boneless beef held by the French intervention agency;  approximately 2 000 tonnes of boneless beef held by the United Kingdom intervention agency; Detailed information concerning quantities is given in Annex I. 2 . Subject to the provisions of this Regulation the products referred to in paragraph 1 shall be sold in ac ­ cordance with Regulations (EEC) No 2173/79 , in par ­ ticular Titles II and III thereof, (EEC) No 2182/77 and (EEC) No 3002/92 . Article 4 1 . A tender shall be valid only if presented by or on behalf of a natural or legal person who, for the 12 months prior to the entry into force of this Regulation , has been engaged in the processing of products containing beef and who is entered in a national VAT register . In addi ­ tion , tenders must be presented by or on behalf of a processing establishment approved in accordance with Article 8 of Directive 77/99/EEC ('). For the purposes of the preceding subparagraph, a retail or catering establishment or an establishment attached to a retail sales outlet where meat is processed and put up for sale to the final consumer shall not be taken into consideration . 2. Notwithstanding Article 3 ( 1 ) and (2) of Regulation (EEC) No 2182/77, a tender must be accompanied by:  a written undertaking by the tenderer to process the meat into the products specified in Article 5 within the period referred to in Article 5 ( 1 ) of Regulation (EEC) No 2182/77,  precise details of the establishment or establishments where the meat which has been purchased is to be processed . 3 . The tenderers referred to in paragraph 1 may instruct an agent in writing to take delivery, on their behalf, of the products which they purchase . In this case the agent shall submit the bids of the tenderers whom he represents together with the written instruction referred to above . 4 . The purchasers and agents referred to in the pre ­ ceding paragraphs shall maintain and keep up to date an accounting system which permits the destination and use of the products to be ascertained with a view in particular to ensuring that the quantities of products purchased and manufactured tally. Article 2 1 . Notwithstanding Articles 6 and 7 of Regulation (EEC) No 2173/79 , the provisions of and Annexes to this Regulation shall serve as a general notice of invitation to tender. The intervention agencies concerned shall draw up a notice of invitation to tender which shall include the following: (a) the quantities of beef offered for sale ; and (b) the deadline and place for submitting tenders. 2 . Interested parties may obtain the details of the quantities available and the places where the products are stored from the addresses listed in Annex II to this Regu ­ lation . The intervention agencies shall , in addition , display the notice referred to in paragraph 1 at their head offices and may publish it in other ways. 3 . For each product mentioned in Annex I the inter ­ vention agencies concerned shall sell first the meat which has been stored the longest . 4 . Only tenders which reach the intervention agencies concerned by 12 noon on 8 January 1998 shall be con ­ sidered . 5 . Notwithstanding Article 8 ( 1 ) of Regulation (EEC) No 2173/79 , a tender must be submitted to the interven ­ tion agency concerned in a closed envelope , bearing the reference to the Regulation concerned. The closed en ­ velope must not be opened by the intervention agency before the expiry of the tender deadline referred to in paragraph 4 . 6 . Notwithstanding Article 8 (2) (b) of Regulation (EEC) No 2173/79 , tenders shall not indicate in which cold store or stores the products are held . (') OJ L 26, 31 . 1 . 1977, p . 85 . 19. 12. 97 EN Official Journal of the European Communities L 349/43 this end, processors shall at any time be able to demon ­ strate the identity and use of the meat through appro ­ priate production records . Technical verification of the production method by the competent authority may, to the extent necessary, make allowance for drip losses and trimmings . In order to verify the quality of the finished product and establish its conformity with the processor's recipe Member States shall undertake representative sampling and analysis of the product. The costs of such operations shall be borne by the processor concerned. 2. Member States may, at the request of the processor, authorize the boning of bone-in forequarters in an es ­ tablishment other than that provided for in respect of processing provided the relevant operations take place in the same Member State under appropriate supervision . 3 . Article 1 of Regulation (EEC) No 2182/77 shall not apply. Article 5 1 . Meat purchased in accordance with this Regulation shall be processed into products which comply with the definitions for A products and B products set out in para ­ graphs 2 and 3 below. 2. An A product means a processed product falling within CN code 1602 10 , 1602 50 31 , 1602 50 39 or 1602 50 80, not containing meat other than that of animals of the bovine species, with a collagen/protein ratio of no more than 0,45 % (') and containing by weight at least 20 % (2) of lean meat excluding offal (3) and fat with meat and jelly accounting for at least 85 % of the total net weight . The product must be subjected to a heat treatment suffi ­ cient to ensure the coagulation of meat proteins in the whole of the product which may not show any traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part . 3 . A B product means a processed product containing beef, other than :  one specified in Article 1 ( 1 ) (a) of Regulation (EEC) No 805/68 , or  one referred to in paragraph 2. However, a processed product falling within CN code 0210 20 90 which has been dried or smoked so that the colour and consistency of the fresh meat has totally disap ­ peared and with a water/protein ratio not exceeding 3,2 shall be considered to be a B product. Article 7 1 . The security provided for in Article 15 ( 1 ) of Regula ­ tion (EEC) No 2173/79 shall be ECU 12 per 100 kilo ­ grams. 2. The security provided for in Article 4 ( 1 ) of Regula ­ tion (EEC) No 2182/77 shall be :  the difference in ecus between the tender price per tonne and ECU 1 800 for bone-in forequarters,  the difference in ecus between the tender price per tonne and ECU 2 500 for boneless beef. 3 . Notwithstanding Article 5 (3) of Regulation (EEC) No 2182/77, the processing of all beef purchased into finished products as referred to in Article 5 shall consti ­ tute a principal requirement. Article 6 1 . Member States shall set up a system of physical and documentary supervision to ensure that all meat is processed in accordance with Article 5 . The system must include physical checks of quantity and quality at the start of the processing, during the proces ­ sing and after the processing operation is completed. To Article 8 Notwithstanding Article 9 of Regulation (EEC) No 2182/77, in addition to the entries provided for in Regula ­ tion (EEC) No 3002/92:  Section 104 of T 5 control copies must be completed with one or more of the following: (') Determination of collagen content: the collagen content shall be taken to mean the hydroxyproline content multiplied by the factor 8 . The hydroxyproline content must be determined according to ISO method 3496-1978 . (2) The lean bovine meat content excluding fat is determined in accordance with the procedure described in the Annex to Commission Regulation (EEC) No 2429/86 (OJ L 210, 1 . 8 . 1986, p. 39). (3) Offal includes the following: heads and cuts thereof (including ears), feet, tails , hearts , udders , livers , kidneys, sweetbreads (thymus gland with pancreas), brains, lungs, throats , thick skirts , spleens, tongues, caul , spinal cords , edible skin , repro ­ ductive organs (i.e. uteri, ovaries and testes), thyroid glands, pituitary glands .  Para transformaciÃ ³n [Reglamentos (CEE) n ° 2182/77 y (CE) n ° 2556/97]  Til forarbejdning (forordning (EÃF) nr. 2182/77 og (EF) nr. 2556/97) L 349/44 EN Official Journal of the European Communities 19 . 12. 97  Zur Verarbeitung bestimmt (Verordnungen (EWG) Nr. 2182/77 und (EG) Nr. 2556/97)  Jalostettavaksi (Asetukset (ETY) N:o 2182/77 ja (EY) N:o 2556/97)  Ã Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã ¯ (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2182/77 Ã ºÃ ±Ã ¹ (Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 2556/97]  FÃ ¶r bearbetning (FÃ ¶rordningarna (EEG) nr 2182/77 och (EG) nr 2556/97),  For processing (Regulations (EEC) No 2182/77 and (EC) No 2556/97)  DestinÃ ©s Ã la transformation [rÃ ¨glements (CEE) n0 2182/77 et (CE) n0 2556/97]  Destinate alla trasformazione [Regolamenti (CEE) n . 2182/77 e (CE) n . 2556/97]  Section 106 of T 5 control copies must be completed with the date of conclusion of the contract of sale . Article 9 Regulation (EC) No 2116/97 is hereby repealed . Article 10 This Regulation shall enter into force on 2 January 1998 .  Bestemd om te worden verwerkt (Verordeningen (EEG) nr. 2182/77 en (EG) nr. 2556/97)  Para transformaÃ §Ã £o [Regulamentos (CEE) n ? 2182/77 e (CE) n ? 2556/97] This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1997. For the Commission Franz FISCHLER Member of the Commission 19 . 12. 97 ( EN Official Journal of the European Communities L 349/45 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE /  ANEXO I  LIITE I  BILAGA I Estado miembro Productos (') Medlemsstat Produkter (') Mitgliedstaat Erzeugnisse (') Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± (') Member State Products (') Ã tat membre Produits (') Stato membro Prodotti (') Lidstaat Producten (') Estado-membro Produtos (') JÃ ¤senvaltio Tuotteet (') Medlemsstat Produkter (') Cantidad aproximada (toneladas) TilnÃ ¦rmet mÃ ¦ngde ( tons) UngefÃ ¤hre Mengen (Tonnen) Ã Ã ±Ã Ã ¬ ÃÃ Ã ¿Ã Ã ­Ã ³Ã ³Ã ¹Ã Ã · ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã Ã ½Ã ¿Ã ¹) Approximate quantity (tonnes) QuantitÃ © approximative (tonnes) QuantitÃ approssimativa (tonnellate) Hoeveelheid bij benadering (ton ) Quantidade aproximada ( toneladas) Arvioitu mÃ ¤Ã ¤rÃ ¤ (tonneina) UngefÃ ¤rlig kvantitet (ton) a) Carne con hueso  KÃ ¸d, ikke udbenet  Fleisch mit Knochen  Ã Ã ¼ÃÃ Ã Ã Ã ¸Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã ¼Ã µ Ã ºÃ Ã ºÃ ±Ã »Ã ±  Bone-in beef  Viande avec os  Carni non disossati  Vlees met been  Carne com osso  Luullinen naudanliha  KÃ ¶tt med ben  Vorderviertel  Forfjerdinger  Quarti anteriori  Forequarters  Quartiers avant  Quartiers avant/Voorvoeten DEUTSCHLAND DANMARK ITALIA IRELAND FRANCE BELGIQUE OSTERREICH PORTUGAL NEDERLAND ESPANA SVERIGE 1 000 1 000 1 000 400 1 000 1 000 1 000 400 1 000 1 000 20  Vorderviertel  Quartos dianteiros  Voorvoeten  Cuartos delanteros  Framkvartspart b) Carne deshuesada  Udbenet kÃ ¸d  Fleisch ohne Knochen  Ã ÃÃ ¯Ã Ã ¸Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã ¼Ã µ Ã ºÃ Ã ºÃ ±Ã »Ã ±  Boneless beef  Viande dÃ ©sossÃ ©e  Carni senza osso  Vlees zonder been  Carne desossada  Luuton naudanliha  Benfritt kÃ ¶tt DANMARK Interventionssbov (INT 22) 700 Interventionssbryst (INT 23) 800 Interventionsforfjerding (INT 24) 300 Interventionsskank (INT 21 ) 50 Interventionsslag (INT 18) 150 FRANCE Jarret arriÃ ¨re d'intervention (INT 11 ) 300 Jarret avant d'intervention (INT 21 ) 200 Ã paule d'intervention (INT 22) 400 Poitrine d'intervention (INT 23) 300 Avant d'intervention (INT 24) 400 Flanchet d'intervention (INT 18) 400 UNITED KINGDOM Intervention shank (INT 11 ) 300 Intervention shin (INT 21 ) 200 Intervention shoulder (INT 22) 400 Intervention brisket ( INT 23) 300 Intervention forequarter (INT 24) 400 Intervention flank (INT 18) 400 IRELAND Intervention shank (INT 11 ) 300 Intervention shin (INT 21 ) 200 Intervention shoulder (INT 22) 400 Intervention brisket (INT 23) 300 Intervention forequarter (INT 24) 400 Intervention flank (INT 18) 400 L 349/46 EN I Official Journal of the European Communities 19 . 12. 97 (') Vease los Anexos V y VII del Reglamento (CEE) n ° 2453/93 (DO L 225 de 4 . 9 . 1993 , p. 4), cuya Ã ºltima modificaciÃ ³n la constituye el Reglamento (CE) n ° 2368/96 (DO L 323 de 13 . 12 . 1996. p . 6). (') Se bilag V og VII til forordning (EÃF) nr. 2453/93 (EFT L 225 af 4. 9 . 1993, s . 4), senes Ã ¦ndret ved forordning (EF) nr. 2368/96 (EFT L 323 af 13 . 12 . 1996, s . 6). (') Vgl . AnhÃ ¤nge V und VII der Verordnung (EWG) Nr. 2453/93 (ABl . L 225 vom 4. 9 . 1993, S. 4), zuletzt geÃ ¤ndert durch die Verordnung (EG) Nr. 2368 /96 (ABl . L 323 vom 13 . 12. 1996, S. 6). (') Ã Ã »Ã ­ÃÃ µ ÃÃ ±Ã Ã ±Ã Ã Ã ®Ã ¼Ã ±Ã Ã ± V Ã ºÃ ±Ã ¹ VII Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2453/93 (EE L 225 Ã Ã ·Ã  4. 9. 1993 , Ã . 4 ), Ã ÃÃ Ã  Ã Ã Ã ¿ÃÃ ¿ÃÃ ¿Ã ¹Ã ®Ã ¸Ã ·Ã ºÃ µ Ã Ã µÃ »Ã µÃ Ã Ã ±Ã ¯Ã ± Ã ±ÃÃ  Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 2368/96 ( EE L 323 Ã Ã ·Ã  13 . 12 . 1996, Ã . 6 ). (') See Annexes V and VII to Regulation (EEC) No 2453/93 (OJ L 225, 4 . 9 . 1993 , p. 4), as last amended by Regulation (EC) No 2368/96 (OJ No L 323, 13 . 12 . 1996, p. 6). (') Voir annexes V et VII du rÃ ¨glement (CEE) n0 2453/93 (JO L 225 du 4 . 9 . 1993 , p . 4). RÃ ¨glement modifiÃ © en dernier lieu par le rÃ ¨glement (CE) n0 2368/96 (JO L 323 du 13 . 12 . 1996, p . 6). (') Cfr. allegato V e VII del regolamento (CEE) n . 2453/93 (GU L 225 del 4 . 9 . 1993 , pag. 4), modificato da ultimo dal regolamento (CE) n . 2368 /96 (GU L 323 del 13 . 12 . 1996, pag. 6). (') Zie bijlagen V en VII van Verordening (EEG) nr. 2453/93 (PB L 225 van 4 . 9 . 1993, blz . 4); laatstelijk gewijzigd bij Verordening (EG) nr. 2368/96 (PB L 323 van 13 . 12 . 1996, blz. 6). (') Ver anexos V e VII do Regulamento (CEE) n ? 2453/93 (JO L 225 de 4 . 9 . 1993, p . 4). Regulamento com a Ã ºltima redacÃ §Ã £o que lhe foi dada pelo Regulamento (CE) n ? 2368/96 (JO L 323 de 13 . 12 . 1996, p . 6). (') Katso asetuksen (ETY) N:o 2453/93 (EYVL L 225, 4. 9 . 1993 , s . 4), sellaisena kuin se on viimeksi muutettuna asetuksella (EY) N:o 2368/96 (EYVL L 323, 13.12.1996, s . 6) V ja liite VII . (') Se bilaga V och VII i fÃ ¶rordning (EEG) nr 2453/93 (EGT L 225, 4.9.1993 , s . 4), senast Ã ¤ndrad genom fÃ ¶rordning (EG) nr 2368/96 (EGT L 323 , 13.12.1996, s . 6). 19 . 12. 97 PEN Official Journal of the European Communities L 349/47 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  LIITE II  BILAGA II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o  Interventioelinten osoitteet  Interventionsorganens adresser BELGIQUE/BELGIE Bureau d intervention et de restitution belge Rue de TrÃ ªves 82 B- 1 040 Bruxelles Belgisch Interventie- en Restitutiebureau Trierstraat 82 B-1040 Brussel TÃ ©lÃ ©phone : (32 2) 287 24 11 ; tÃ ©lex : BIRB . BRUB/24076-65567; tÃ ©lÃ ©copieur: (32 2) 230 2533/280 03 07 BUNDESREPUBLIK DEUTSCHLAND Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung (BLE) Postfach 180203, D-60083 Frankfurt am Main Adickesallee 40 D-60322 Frankfurt am Main Tel .: (49) 69 1564-704/772; Telex: 411727; Telefax: (49) 69 15 64-790/791 DANMARK Ministeriet for FÃ ¸devarer, Landbrug og Fiskeri EU-direktoratet Kampmannsgade 3 DK-1780 Kobenhavn V Tlf. (45) 33 92 70 00; telex 151317 DK; fax (45) 33 92 69 48 , (45) 33 92 69 23 ESPAÃ A FEGA (Fondo EspaÃ ±ol de GarantÃ ­a Agraria) Beneficencia, 8 E-28005 Madrid TelÃ ©fono: (34-1 ) 347 65 00 , 347 63 10; tÃ ©lex : FEGA 23427 E, FEGA 41818 E; fax : (34-1 ) 521 98 32, 522 43 87 FRANCE OFIVAL 80, avenue des Terroirs-de-France F-75607 Paris Cedex 12 TÃ ©lÃ ©phone: (33 1 ) 44 68 50 00 ; tÃ ©lex : 215330; tÃ ©lÃ ©copieur: (33 1 ) 44 68 52 33 ITALIA AIMA (Azienda di Stato per gli interventi nel mercato agricolo) Via Palestro 81 1-00185 Roma Tel . 49 49 91 ; telex 61 30 03; telefax : 445 39 40/445 19 58 IRELAND Department of Agriculture, Food and Forestry Agriculture House Kildare Street IRL-Dublin 2 Tel . (01 ) 678 90 11 , ext. 2278 and 3806 Telex 93292 and 93607, telefax (01 ) 661 62 63, (01 ) 678 52 14 and (01 ) 662 01 98 L 349/48 EN I Official Journal of the European Communities 19 . 12. 97 NEDERLAND Ministerie van Landbouw, Natuurbeheer en Visserij , Voedselvoorzieningsin - en verkoopbureau p/a LASER , Zuidoost Slachthuisstraat 71 Postbus 965 6040 AZ Roermond Tel . (31-475) 35 54 44; telex 56396 VIBNL; fax (31-475) 31 89 39 OSTERREICH AMA-Agrarmarkt Austria Dresdner StraÃ e 70 A- 1201 Wien Tel .: (431 ) 33 15 12 20 ; Telefax : (431 ) 33 15 1297 PORTUGAL Instituto Nacional de IntervenÃ §Ã £o e Garantia AgrÃ ­cola Rua Fernando Curado Ribeiro , n ? 4-G P-1600 Lisboa Tel .: (351-1 ) 751 85 00 ; telefax: (351-1 ) 751 86 15 ; SVERIGE Statens jordbruksverk  Swedish Board of Agriculture Vallgatan 8 S-551 82 Jonkoping Tfn (46-36) 15 50 00 ; telex 70991 SJV-S; fax (46-36) 19 05 46 UNITED KINGDOM Intervention Board Executive Agency Kings House 33 Kings Road Reading RGl 3BU Berkshire Tel .: (01189) 58 36 26 Fax (01189) 56 67 50